DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 09-15-22.
Claim 1 is amended.
Claim 3 is canceled.
Claims 11-20 are withdrawn.

Election/Restrictions
This application contains withdrawn claims 11-20 drawn to an invention nonelected in the reply filed on 06-06-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Applicant's arguments with newly amended part in the claim 1 is still under the disclosure of Kurahashi et al., although there are some part adjustments necessitated by the amendment.  See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi et al. (US20180073172).
Re Claim 1, Kurahashi show and disclose
A stretchable circuit, comprising: 
a plurality of segments (1, fig. 1 and 2), wherein each segment comprises a plurality of sub-segments (four sub-segments in fig. 1A; three sub-segments in fig. 1B), and wherein each sub-segment comprises at least one main line (old conductive yarn loop 10a, fig. 1), at least one secondary line (first conductive P1, with 10a make one closed loop, fig. 1), and rib lines (connection lines between sub-segments, fig. 1), and in each sub-segment, the main lines and the secondary lines are electrically connected to the rib lines (fig. 1), wherein the main lines are configured in an inner ring and the secondary lines are configured in an outer ring (fig. 1).
Re Claim 2, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein in each sub-segment, the widths of the main lines are greater than, equal to, or less than the widths of the secondary lines (fig. 1).
	Re Claim 4, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the sub-segments are the same size or different sizes (fig. 1).
	Re Claim 5, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the number of main lines in each sub-segment is the same or different (fig. 1).
	Re Claim 6, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the number of secondary lines in each sub-segment is the same or different (fig. 1). 
Re Claim 7, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein in each sub-segment, the main line comprises a detection point (point where the main line, second line, and connection line meted, fig. 1) for detecting strain change or stress change in each sub-segment (when stretching, fig. 1A and fig. 1B).
Re Claim 8, Kurahashi show and disclose
The stretchable circuit of claim 7, wherein the detection point is configured in a position in front of or behind a knee of the main line or configured in the rib line (fig. 1).
Re Claim 9, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein one of the plurality of segments is electrically connected to another one of the plurality of segments via a node (point in middle of the connection line between two connected sub-segments, fig. 1).
Re Claim 10, Kurahashi show and disclose
The stretchable circuit of claim 1, wherein the plurality of segments are arranged in serpentine line patterns, horseshoe patterns, wavy patterns, or square patterns (fig. 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848